Citation Nr: 0323828	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability on a direct or chronic disease presumptive basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from September 
1985 to January 1986, and on regular active duty from May 
1989 to May 1994.  During the latter period of service, he 
served in Southwest Asia.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA).  

When the case was most recently before the Board in December 
2000, the Board granted reopening of the veteran's claim for 
service connection for bilateral knee disability on a direct 
or chronic disease presumptive basis, and remanded the 
reopened claim for further development and adjudication on a 
de novo basis.  The case was returned to the Board in August 
2003.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  Bilateral knee disability was not present during the 
veteran's period of active service, arthritis of a knee was 
not manifested within one year of the veteran's discharge 
from service and no currently present knee disorder is 
etiologically to any incident of service (excluding any 
undiagnosed illness related to service). 






CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
during active military service, and the incurrence or 
aggravation of arthritis of either knee during such service 
may not be presumed.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In May 1994 the veteran submitted a claim seeking entitlement 
to service connection for bilateral knee disability with 
onset in 1990.

A May 1986 medical record indicates the veteran was examined 
by Richard A. Kimmell, M.D., who found the veteran to have 
mild osteoarthritis involving both knees. 

A medical record dated in June 1986 indicates the veteran 
presented for treatment with complaints of arthritis in both 
knees.

The report of the veteran's active duty enlistment 
examination, dated in July 1988, is negative for evidence of 
a disability of either knee.  An October 1991 service medical 
record shows that the veteran was treated for left knee pain 
attributed to overuse.  Service medical records are otherwise 
negative for evidence of knee disability.  On examination for 
separation in April 1994, the veteran's knees were found to 
be normal.  

In June 1994 the veteran underwent a VA examination.  The 
report of this examination shows that the veteran complained 
of bilateral knee pain, that physical and X-ray examinations 
of his knees were negative, and that the diagnosis was 
chronic arthralgias of both knees.

In a January 1996 written statement, Dr. Seifert reported 
that that the veteran was seen in January 1996 for chronic 
bilateral knee pain of five to six years' duration and that 
he diagnosed the veteran with bilateral patellofemoral 
compression syndrome.

In a June 1996 written statement the veteran advised that his 
knees hurt while he was in the service and have continued to 
hurt since then.  He also indicated that he never had any 
trouble with his knees before he went into the military.  

In March 2000 the veteran underwent additional VA 
examination.  It was noted that the veteran's claims folder 
and prior X-ray reports were reviewed prior to examination.  
On the occasion of this examination, the veteran reported 
complaints of constant joint pain.  He indicated that he had 
not sought any medical attention since he left the service 
and no other special study had been done.  Following physical 
examination of the veteran and a review of his X-ray reports, 
which were described by the examiner as normal, the examiner 
concluded that the veteran's complaints of bilateral knee 
pain were not supported by objective findings.  The examiner 
indicated that he did not have an etiology to explain the 
veteran's bilateral knee pain.  The examiner explained that 
from an orthopedic standpoint, there was no mechanical cause 
giving this [pain] problem.  The examiner advised that he did 
not see an etiology that could relate the veteran's condition 
to service.  In the examiner's opinion, a diagnosis could not 
be established.  He stated that he could not approximate the 
time of onset, if there was in fact an existing disorder.

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and letters from the RO to the veteran, 
particularly letters mailed in October 2002 and March 2003, 
the veteran has been informed of the requirements for the 
benefit sought on appeal, the evidence and information needed 
to substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, the evidence that the veteran should 
submit if he did not desire VA's assistance in obtaining such 
evidence, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records have been associated with the claims folder.  The 
Board notes that by way of the RO's October 2002 letter, the 
veteran was asked to complete, sign, and return an enclosed 
VA Form 21-4142 "Authorization for Release of Information" 
for purposes of obtaining  pertinent post-service records, to 
include records from Dr. Seifert; however, the veteran did 
not respond.  The veteran likewise failed to respond to the 
RO's October 2002 letter requesting him to identify any other 
outstanding records pertaining to his knees.  

The record also reflects that the veteran was afforded VA 
examinations in June 1994 and March 2000.  In the December 
2000 remand, the Board explained that another VA examination 
was required to substantiate the veteran's claim.  The Board 
instructed the RO to make arrangements for the required 
examination.  The RO complied with the Board's remand 
directive.  The veteran was properly notified of the 
examination, but he failed to report without explanation.  He 
has neither requested that that the examination be 
rescheduled , or even indicated a willingness to report if 
the examination were rescheduled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  As a result of the veteran's 
failure to cooperate with the development ordered by the 
Board and in accordance with 38 C.F.R. § 3.655 (2002), the 
Board will decide the veteran's current claim without an 
additional VA examination, and absent his post-service 
treatment records from Dr. Seifert.

III.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war, and arthritis is manifested to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The record contains medical evidence indicating that the 
veteran was found to have mild osteoarthritis subsequent to 
his period of active duty for training and before his 
extended period of active duty.  There is no medical evidence 
of arthritis during the period of active duty for training or 
the extended period of active duty for training.  Moreover, 
the post-service medical evidence, to include X-ray studies 
performed in connection with VA examinations, demonstrates 
that the veteran does not have arthritis of either knee.

Service medical records do show that the veteran was seen for 
left knee pain due to overuse in October 1991, but do not 
show that he was found to have a chronic disorder of either 
knee.  To the contrary, they show that both knees were found 
to be normal on the examination for separation.  

The June 1994 VA examination report shows entirely normal 
findings pertaining to the veteran's knees and provides no 
opinion concerning the etiology of the knee arthralgias 
diagnosed at that time.

Dr. Seifort has provided a statement indicating that the 
veteran was found to have bilateral patellofemoral 
compression syndrome in 1996 and that the veteran gave a five 
to six year history of bilateral knee pain at that time.  
However, Dr. Seifert did not provide a medical opinion 
addressing the question of whether the diagnosed disorder is 
etiologically related to service.  As noted above, due to the 
veteran's failure to cooperate, VA has been unable to obtain 
copies of any pertinent treatment records in Dr. Seifert's 
possession.

The March 2000 VA examination report is clearly against the 
veteran's claim.  

In response to the Board's remand directive, the veteran was 
afforded an opportunity to undergo another VA examination to 
substantiate his claim but he also failed to cooperate with 
this development.  As a result, the Board is left with a 
record which provides no reasonable basis for granting 
service connection for disability of either knee. 

The Board has considered the doctrine of reasonable doubt but 
has determined that it is not for application in the instant 
appeal because the preponderance of the evidence is against 
the veteran's claim.

ORDER

Entitlement to service connection for bilateral knee 
disability on a direct or chronic disease presumptive basis 
is denied.


REMAND

In the December 2000 remand, the Board noted that the veteran 
had not been properly notified of the requirements for 
initiating an appeal of the May 2000 determination denying a 
new claim for presumptive service connection for bilateral 
knee disability due to undiagnosed illness.  The Board 
directed the RO to provide the veteran with appropriate 
notice.  Although the RO attempted to do so, the notice 
remains inadequate.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The veteran should be sent a letter in 
which he is notified that he has one year 
from the date of the current notification 
letter to initiate an appeal of the May 
2000 rating decision denying presumptive 
service connection for bilateral knee 
disability due to undiagnosed illness.  

Thereafter, the case should only be returned to the Board if 
the veteran perfects an appeal of the May 2000 determination.  
No action is required of the veteran until he is otherwise 
notified by the RO.




		
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

